wid 1d on i114 sin internal_revenue_service national_office technical_advice_memorandum chief appeals_office los angeles ca through director appeals_division national_office cc ap -_ - taxpayer's name taxpayer's address years involved date of conference legend x y issues whether x is exempt under sec_501 of the internal_revenue_code as a charitable and educational_organization if x is not exempt under sec_501 of the code would x be entitled to retroactive relief under sec_7805 whether the revenue generated by providing internet access is considered to be unrelated_business_income facts x received a determination_letter dated date recognizing it as exempt under sec_501 of the code effective date x was determined to be a publicly-supported organization described in sec_509 and sec_170 during an advance_ruling period on date the service issued a definitive ruling changing x's public charity classification to an organization described in sec_509 the service based its determination for exemption on x's submissions which stated that it intended to provide and operate an educational and charitable community telecommunication network x's articles of incorporation state that its purpose is to establish and operate an online community-based public access information and communication service x states that it has now accomplished that goal and has been operating an educational and charitable community telecommunications network for several years it further states that its operations and activities have been substantially the same as described in its original application_for exemption x is an internet service provider isp x owns and maintains an internet website for all members of the public regardless of their income or other factors x's service fees vary from dollar_figure-15 per month depending on the type of membership low- income individuals disadvantaged businesses schools libraries etc are charged a lower fee than the general_public x is staffed primarily by community volunteers and controlled by an all volunteer large governing council that represents a broad cross-section of the general_public the governing council elects an unpaid volunteer board_of directors which in turn manages the financial and corporate affairs of x and the work of the executive director the executive director oversees the daily operations and activities of x and the performance of its large number of volunteers and the smaller number of paid staff x's financial information as submitted to the service on date provides the following income user fees grants donations dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number user fees do not reflect user_fee income from low-income individuals based on the above x receives over of its support from user fees for internet services additional facts concerning future operations on date x's conference of right was held with the national_office at the conference x agreed that its primary activity of providing internet services for a fee was a trade_or_business and did not further an exempt_purpose thereafter on date x incorporated a new taxable subsidiary called y bu2- l i and soon transferred to y ail the activities that the service found to be neither charitable nor educational under sec_501 of the code because of this transfer x requests that the service allow it to retain its exemption under sec_501 of the code x's restructuring of its operations and reorganization of its activities will be as follows x will establish and control y five of x's board members will also serve on the nine-member board_of y services contracts executed by x and y y will lease equipment to x y will charge x for isp y will donate its profits to x as grants these arrangements are detailed in x has amended its articles of incorporation article v to state the following this corporation is organized exclusively for charitable and educational_purposes within the meaning of sec_501 of the internal_revenue_code specifically to provide internet access email communication and related_services at substantially below cost to charitable educational scientific and religious organizations exempt under sec_501 of the code and for low-income individuals and families x will provide services only to low-income members and other sec_501 organizations x has represented that it will provide these services at a charge substantially below x's cost grants and donations to x will make up the difference in the cost of providing these services law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes sec_1_501_c_3_-1 of the income_tax regulations states that to be tax exempt an organization must be both organized and operated exclusively for one or more exempt purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations defines educational in general the term ‘educational’ as used in sec_501 relates to-- a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community b42 sec_1_501_c_3_-1 of the regulations states that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 sec_513 of the code provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 in 326_us_279 the supreme court stated that the presence of even a single non-exempt purpose if more than insubstantial in nature will defeat exemption under sec_501 of the code regardless of the number or importance of the truly exempt purposes in 70_tc_352 the tax_court considered the qualification for exemption under sec_501 of the code of an organization formed to provide consulting services for a fee to other organizations in concluding that the organization did not qualify for exemption the court noted that the fact that petitioner's activity may constitute a trade_or_business does not of itself disqualify it from classification under sec_501 provided the activity furthers or accomplishes an exempt_purpose rather the critical inquiry is whether petitioner's primary purpose for engaging in its sole activity is an exempt_purpose or whether its primary purpose is the nonexempt one of operating a commercial business producing net profits for petitioner factors such as the particular manner in which an organization's activities are conducted the commercial hue of those activities and the existence and amount of annual or accumulated_profits are relevant evidence of a forbidden predominant purpose in the 37_f3d_216 the court_of_appeals for the 5th circuit affirmed a decision by the tax_court denying exemption under sec_501 of the code to an organization whose non-exempt activities constituted approximately of its total activities the court citing sec_1_501_c_3_-1 of the regulations and better business bureau v u s stated having found that neither appellant's social services nor legal services were primarily for the benefit of the public the tax_court properly found as a matter of law that appellant's non-exempt activities were more than insubstantial appellant is therefore not entitled to an sec_501 exemption see also 69_tc_53 revocation of tax exemption where approximately of revenue derived from non-exempt activity 893_f2d_529 2nd cir revocation of tax exemption where approximately of revenues were from an unrelated business activity and 80_tc_352 revocation of tax exemption where expenditures_for a non-exempt purpose averaged annually the latter case explicitly states while we do not believe that the medical aid plan was petitioner's primary activity we cannot say that it constituted only an insubstantial activity of petitioner revrul_80_287 1980_2_cb_185 described a non-profit lawyer referral service the organization arranged an initial half-hour appointment for a nominal charge with a lawyer whose name was on an approved list maintained by the organization the organization's support included a nominal service charge of one dollar to individuals who use the services and a fee paid_by the attorneys’ panel the service concluded that the organization was not exempt under sec_501 of the code revrul_69_528 1969_2_cb_127 held an organization regularly carrying on an investment service business that would be an unrelated_trade_or_business if carried on by any of the exempt_organizations on whose behalf it operates was not exempt under sec_501 of the code revrul_71_529 1971_2_cb_234 held an organization that provided assistance in the management of participating colleges’ and universities’ endowment or investment funds for a charge substantially below cost qualified for exemption under sec_501 of the code revrul_72_369 1972_2_cb_245 described an organization formed to provide managerial and consulting services for nonprofit_organizations to improve the administration of their programs its primary activities were to enter into agreements with unrelated exempt_organizations to provide managerial and consulting services on a cost_basis the ruling held that an organization was not exempt merely because its operations were not producing profit in this case the organization was not exempt because its primary activity of providing managerial and consulting services for a fee was a trade_or_business ordinarily carried on for profit the fact that services were provided at cost solely to exempt_organizations was not sufficient to characterize the activity as charitable within the meaning of sec_501 of the code bes revrul_74_614 1974_2_cb_164 describes an organization which operated a regional computer network to collect and disseminate scientific and educational information among member educational institutions the organization did not itself own any computers rather it acted as an information clearing house to inform members of resources available at member institutions the ruling concluded that by providing a coordinated program which enabled the member institutions to benefit from the research and scientific projects developed by other members the organization was advancing education revrul_81_29 1981_1_cb_329 describes an organization that developed a computer network to provide bibliographic information to member libraries the ruling concluded that by making useful bibliographic information available to researchers the organization advanced education and qualified for exemption under sec_501 of the code analysis with respect to years examined ls x exempt under sec_501 of the code with respect to the first issue it is a clearly established principle of the law of charity that a purpose is not charitable unless it is directed to the public benefit not every purpose which is beneficial to the community however is deemed charitable as a general_rule providing services of an ordinary commercial nature in a community even though the undertaking is conducted on a nonprofit basis is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes one of the established categories of charitable purposes based on the information submitted x's internet services do not directly accomplish any of the established categories of charitable purposes x's statement that it provides its services to disadvantaged businesses individuals and communities does not establish that x is operated exclusively for the relief of the poor distressed or underprivileged x's activities are directed toward assisting individuals in obtaining its internet services thus similar to the lawyer referral service described in revrul_80_287 cited above x's primary purpose is the promotion of its internet services which is not an exempt activity under sec_501 of the code furthermore x receives support primarily from fees for providing non-exempt internet services generally courts have denied exemption to organizations that conducted non-exempt activities which generated income in excess of approximately of the organization's total annual income see the nationalist movement v commissioner as well as 69_tc_53 revocation of tax exemption where approximately of a revenue derived from non-exempt activity 893_f2d_529 2nd cir revocation of tax exemption where approximately of revenues were from an unrelated business activity and 80_tc_352 revocation of tax exemption where expenditures_for a non-exempt purpose averaged annually x receive sec_75 of its income through providing non-exempt internet services it therefore does not satisfy the requirements of sec_1_501_c_3_-1 of the regulations x is primarily supported through a non-exempt activity revoked its exemption should therefore be sec_7805 relief and prospective exemption x has restructured its activities to qualify for exemption as an organization described in sec_501 of the code the commissioner tax_exempt_and_government_entities_division has approved relief under sec_7805 of the code for the earlier period during which time x conducted disqualifying activities therefore the prior exemption under sec_501 remains undisturbed with respect to prospective exemption the issue remains as to whether x is providing its internet services at substantially below cost x's future operations are distinguishable from those outlined in revrul_72_369 above x will operate in a way that insures that its services will be provided at substantially below cost x has transferred all nonexempt activities to its new taxable subsidiary y grants from y will defray the high cost of operating the internet services thus x's operations are similar to those outlined in revrul_71_529 like the organization described in that revenue_ruling x is providing services to a charitable_class for a charge that is substantially below cost in this respect x is performing a charitable activity within the meaning of sec_501 of the code accordingly since x has transferred all nonexempt activities to a taxable subsidiary and x has shown that its internet services will be provided to a charitable_class at substantially below cost x is entitled to retain its exempt status under sec_501 of the code conclusion x as now operated is providing internet-related services substantially below cost to a charitable_class of individuals accordingly x is exempt under sec_501 of the code effective date forward as long as it continues to operate in this manner a new exemption_letter has been prepared recognizing exemption for the restructured organization effective date dy the commissioner tax_exempt_and_government_entities_division has granted sec_7805 relief to x for the period date through date we are not ruling on whether the revenue generated by providing internet access is considered as unrelated_business_income because we are granting sec_7805 relief to x we believe that because the organization’s activities were approved and an exemption_letter was approved based on its operation as an isp any income generated from the organization during those subsequent years cannot be considered unrelated_business_income 34s
